Citation Nr: 1449921	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-16 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for gastric cancer, status post partial gastrectomy, to include as due to exposure to herbicides in Vietnam. 

2. Entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from January 1970 to December 1973 and in the Army from March 1975 to February 1982. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (the RO) in St. Louis, Missouri. 

In February 2010, and again in June 2012, the appeal was decided in part and remanded in part to the RO via the Appeals Management Center (AMC), in Washington, DC. The issues were again remanded in April 2013 and October 2013, and now return again before the Board.

This appeal has been processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board also points out that recent evidence from the Veteran appears to indicate that the Veteran's evaluation for his service connected peripheral neuropathy of the lower extremities was proposed to be reduced, and the Veteran disagrees with that proposal.  The Board sees no final reduction in the Veteran's claims file, therefore, this issue is referred to the RO for further action.  In addition, a September 2013 statement from the Veteran requested that service connection be considered for peripheral neuropathy of the upper extremities; the Board does not yet have jurisdiction over this claim, so it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board regrets that yet another remand is required in this case.

In October 2013, this claim was remanded for further development, specifically, for very specific opinions regarding whether the Veteran's claimed disabilities were related to service, to include as secondary to any service connected disorder, or the Veteran's conceded herbicide exposure in service.  The examiner was asked to provide complete rationales for each opinion, was asked to comment on the prior November 2012 VA examination, and was asked to provide very specific information, such as whether the Veteran's gastric disability was related to service, or any service connected disability, to include as aggravated by any service connected disability.  The examiner was asked to carefully review the prior evidence of record in offering opinions.

The Veteran had the examinations previously requested in the last Board remand, in June 2014.  Unfortunately, the Board does not find that the examiner offered all requested information in providing his opinions.  The Board points out that the examiner did not discuss the November 2012 VA examination in offering his opinions, for either issue on appeal.  The examiner indicated that in his opinion, there was no evidence in the record that the Veteran ever had gastric cancer; however, the record shows evidence that the Veteran presented to other examiners of that cancer, and the surgical residuals from that cancer, and the examiner himself was instructed, in the prior remand, to assume that the Veteran was a reliable historian, which would extend to his claim of prior treatment for gastric cancer.  Therefore, while further examinations were conducted, as per the prior remand, the opinions offered in conjunction with those examinations did not contain the level of detail required by the prior examination.

A Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id. In this case, the Board finds that, as the prior examiners may not be available, these claims must be sent back again for full VA examinations which address the questions asked in the prior remand.

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Thus, the Board will make one final attempt to ensure that all requested development is completed.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for atrial fibrillation and gastric cancer that have not yet been associated with the claims file. In particular, the Veteran should identify the provider that performed his 2005 gastric surgery.  

After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2. Then, the Veteran should be afforded a VA medical opinion by a physician with sufficient expertise to determine the nature and etiology of any atrial fibrillation present during the pendency of the claim.  The claims folder must be made available to and be reviewed by the examiner, and he should indicate such review in his report. 

Based upon the examination results of record and the review of the claims folders, the examiner should clearly identify whether there is a disability manifested by atrial fibrillation or whether there was one manifested at any time during the pendency of this claim, or any other cardiac conditions which the Veteran has ever been diagnosed with.

Then, with respect to any diagnosed cardiac disability, the physician should offer an opinion as to whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise related to conceded herbicide exposure in service, and as well whether it has been aggravated by any of the Veteran's service connected disabilities, specifically, diabetes mellitus.

The examiner MUST comment on the findings in the prior November 2012 and June 2014 VA examinations, in offering any opinions.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. A rationale for all opinions expressed must be provided. 

3. Then, the Veteran should be afforded a VA medical opinion by a physician with sufficient expertise to determine the nature and etiology of any residuals of gastric cancer present during the pendency of the claim. The claims folder must be made available to and be reviewed by the examiner. 

Based upon the examination results and the review of the claims folders, the examiner should clearly identify all current residuals of gastric cancer present during the pendency of the claim, and any current gastric disability.

Then, with respect to each such diagnosed disability, the physician MUST offer an opinion as to whether there is a 50 percent or better probability that the disability:

(a) had its onset in service;

(b) is etiologically related to diabetes mellitus; or

(c) is aggravated beyond the natural progression of the disease by the Veteran's diabetes mellitus, Type II. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for all opinions expressed must be provided.  The physician should specifically comment on the findings in the prior November 2012 and June 2014 VA examinations, in offering his or her opinions. 

4. The RO or the AMC should also undertake any other development it determines to be warranted, including further examinations or opinions if deemed necessary.
 
5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



